Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to the amendment received March 15, 2022:
Claim 1 has been amended and claims 7-12 have been newly added. Therefore Claims 1-12 are pending in this office action. 
The objections to the claims have been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on January 27, 2022.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.

Applicant Argues

Regarding claim 1, at a minimum, neither of the cited references teaches the feature "a first opening opens toward the exhaust inlet between the second end of the second part of the first exhaust guide component and the first interior surface, a second opening opens toward the exhaust inlet between the second end of the second part of the second exhaust guide component and the second interior surface." 
5 
DMUS 187249201-1.083710.3219 
Application No. 16/977,161 
Docket No.: 083710-3219 
Reply to Office Action of January 27, 2022However, in view of the structure disclosed by Kim, it is clear that Kim fails to teach that a first opening opens toward the exhaust inlet between the second end of the second part of the first exhaust guide component and the first interior surface, and a second opening opens toward the exhaust inlet between the second end of the second part of the second exhaust guide component and the second interior surface.

Examiner respectfully disagrees 

As shown in the annotated Figure below, Kim does teach that a first opening opens toward the exhaust inlet between the second end of the second part of the first exhaust guide component and the first interior surface, and a second opening opens toward the exhaust inlet between the second end of the second part of the second exhaust guide component and the second interior surface.


    PNG
    media_image1.png
    813
    861
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and depending claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recited limitation in claim 1 “a first opening opens toward the exhaust inlet between the second end of the second part of the first exhaust guide component and the first interior surface, a second opening opens toward the exhaust inlet between the second end of the second part of the second exhaust guide component and the second interior surface” is not recited in Specification and depicted in Drawings. 

Claim Rejections - 35 USC § 103
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0322566) in view of Kim ‘100 (US 2013/0065100)

With respect to claim 1, Kim discloses a battery pack exhaust duct 270 disposed within a housing 400/600 of a battery pack 2, the battery pack exhaust duct 270 [Figure 9; Figure 12; Figure 11; 0085-0094] comprising: 
a guide part that is hollow; 
an exhaust inlet 271 through which an inside of the housing 400 communicates with an inside of the guide part; 
an exhaust outlet 270 through which the inside of the guide part communicates with an outside of the housing  400/600 [0093-0094]; and 
at least two exhaust guide components 275/274 arranged within the guide part, wherein 
the at least two exhaust guide components 275/274/272 include a first exhaust guide component 275 and a second exhaust guide component 274/272, the first exhaust guide component 275 is disposed on a inner surface of an upper side of cover 600 (first interior surface) [0086] of two interior surfaces of the guide part that are opposite each other [Figures 9-12], the second exhaust guide component 274/272 is disposed on a second interior surface of the two interior surfaces of the guide part [Figures 9-12], 
each of the first 275 and second exhaust guide components 274/272 has a first part and a second part [Figures 9-12], 
the first part has a first end that is disposed near to a corresponding one interior surface among the first and second interior surfaces, and the first part extends in a direction away from the corresponding one interior surface and extends toward the exhaust inlet 271 [ see annotated Figure 12], 
the second part has a first end that is disposed near to the first part, the second part extends in a direction approaching the corresponding one interior surface near which the first part exists, 

the second part has a second end that is apart from the corresponding one interior surface, 

a first opening opens toward the exhaust inlet between the second end of the second part of the first exhaust guide component and the first interior surface, a second opening opens toward the exhaust inlet between the second end of the second part of the second exhaust guide component and the second interior surface, [Figure 12]
and the second end of the second part of the first exhaust guide component 275 and the second end of the second part 274 of the second exhaust guide component 274/272 are displaced along an axis along which the guide part extends.  [See annotated Figure 12]


    PNG
    media_image1.png
    813
    861
    media_image1.png
    Greyscale


Kim does not specifically disclose a guide tube. 

Kim ‘100 discloses a battery pack exhaust duct comprising a guide tube 71 [Figure 6; 0080-0090]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the exhaust duct of Kim to include a guide tube, as disclosed in Kim ‘100, in order to prevent contamination and discharge of harmful gas. [0085]

With respect to claim 2, Kim discloses wherein the second parts extend toward the exhaust inlet 271. [Figure 12]
  
With respect to claim 3, Kim discloses wherein when the first exhaust guide component 275 and the second exhaust guide 242/274 component are seen along an axis along which the guide part extends, the second part of the first exhaust guide component 275 at least partly overlaps the first part 272 of the second exhaust guide component 272/274.  [Figure 9; Figure 12; Figure 11]


With respect to claim 4, Kim discloses wherein when the first exhaust guide component 275 and the second exhaust guide 274/272 component are seen along the axis that is perpendicular to the axis along which the guide part extends, the second part of the first exhaust guide component 275 at least partly overlaps the first part 272 of the second exhaust guide component 272/274.  [Figure 9; Figure 11]

With respect to claim 5, Kim discloses wherein the exhaust guide components 275 each have a L-shape. [Figure 9]
 
With respect to claim 6, Kim discloses a battery pack 1 comprising: a battery 100 that includes a valve 25 that opens to discharge gas if a pressure increases within the battery 100; the battery pack exhaust duct 270 and a housing 400/600 that houses the battery 100 and the battery pack exhaust duct 270. [Figure 1; Figure 2; 0094]



With respect to claim 7, Kim discloses wherein the exhaust inlet includes two exhaust inlets disposed at both ends of the guide tube.  [Figure 12]


    PNG
    media_image1.png
    813
    861
    media_image1.png
    Greyscale


With respect to claim 8, Kim discloses wherein each of the first part and second part of each of the first and second exhaust guide components 274/272 has an opening  (hole or a slit) adjacent to the lip 274.  [Figure 11; Figure 12; 0080-0095]

With respect to claim 9, Kim does not specifically disclose wherein a size of the hole or the slit is smaller than or equal to 2 mm.  However, it would have been obvious to one of ordinary skill in the art to change the  size of the hole disclosed in Kim to be smaller than or equal to 2 mm since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.

With respect to claim 10, Kim discloses wherein the first part and second part of each of the first and second exhaust guide components 274/272 are separate from each other.  [Figure 12]
With respect to claim 11, Kim discloses wherein a gap exists between the first part and second part of each of the first and second exhaust guide components 274/272.  


With respect to claim 12, Kim does not specifically disclose wherein a size of the gap is smaller than or equal to 2 mm.  However, it would have been obvious to one of ordinary skill in the art to change the  size of the gap disclosed in Kim to be smaller than or equal to 2 mm since such a modification would only involve a mere change in the size/shape of a component. A change in size/shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723